Citation Nr: 1500185	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 50 percent rating, effective December 13, 2007. 

The Board, in a February 2011 remand, determined that the issue of entitlement to a TDIU was raised. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board denied entitlement to a TDIU in a January 2014 decision. In a July 2014 Order, the Court granted a July 2014 Joint Motion for Remand (JMR) of the claim, vacated the Board's January 2014 decision, and remanded the claim to the Board for readjudication in accordance with the (JMR).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an October 2014 statement from the Veteran and a February 2014 VA treatment record. 


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU; and resolving all doubt in his favor, his service-connected PTSD prevents him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.16 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Service connection is currently in effect for PTSD, rated as 70 percent disabling, tinnitus and diabetes mellitus, each rated as 10 percent disabling, and hepatitis C and bilateral hearing loss, each rated as noncompensably disabling. The Veteran is assigned a combined rating of 70 percent from December 2007 and 80 percent from February 2010.  Therefore, as the Veteran has at least one disability rated as 40 percent disabling or more, and his combined evaluation is 70 or more, he meets the schedular requirement for a TDIU. Id.

VA treatment records dated in April 2006 indicate that the Veteran presented for evaluation of symptoms of depression and anxiety. He reported that he was forced to retire from 29 years as a bus driver due to fatigue due to hepatitis C medications. He complained of disrupted sleep, with screaming and yelling, increased irritability, hypervigilance, increased startle, and isolation. Such symptoms are of record during almost all instances of VA treatment throughout the appeal. 

On VA psychiatric examination in May 2008, the Veteran reported that he was retired as of June 2005, due to psychiatric problems to include sleep disturbances and due to medical problems to include fatigue caused by blood pressure medication. He reported that he "dozed off" while driving a school bus due to fatigue and side effects of blood pressure medication and decided to retire because he found his level of fatigue dangerous. The examiner determined that there was no evidence of total occupational and social impairment due to PTSD. On VA examination for hepatitis C, the Veteran reported that he has last worked in September 2005 and retired due to insomnia from nightmares related to PTSD, which caused him to fall asleep at the wheel of a school bus. 

During an instance of VA treatment in July 2008, the Veteran reported that he was forced into retirement as he walked away from a loaded bus of people in an angry outburst. The treatment provider reported that the Veteran's PTSD was severe and chronic and that the Veteran was unemployable.

VA treatment records dated in March 2009 indicate that the Veteran had a confrontation with another man over paying his own way. VA treatment records dated in January 2010 indicate that the Veteran was sleeping very well. He reported that he handled a situation at VA and was very proud of himself, as he was assertive but not out of control; he admitted that security was called, but they left without incident

On VA diabetes mellitus examination in May 2010, the Veteran reported that he had retired by age or duration of work and did not assert that his service-connected diabetes mellitus rendered him unemployable.

At the time of his June 2010 Board hearing, the Veteran reported that he stayed in the house a lot; and at night, when he could not sleep, he walked around the house. He averaged six hours of broken sleep each night. He reported that he felt as if people were going to hurt him, and that he sometimes got confused. He reported that his temper was a problem, and that seven months prior, he was involved in a confrontation at The American Legion and was asked to leave after he hit someone. The Veteran's spouse reported that the Veteran had obsessive compulsive behavior to include showering many times a day and cleaning items over and over again. 

The Veteran reported that he worked for the last time five years prior. He asserted that he was not getting enough sleep at night and nearly had an accident with a busload of kids and as he had put in his 30 years, he retired, or he quit. He asserted that he did not go into detail with his employer when he retired; he just reported that he could no longer do the job and retired. He asserted that in the past five years, he had not attempted to work, and had disability benefits from the Social Security Administration (SSA). He asserted that he did not think he could hold down a full-time job, that he was not totally sure of himself, and that he surrendered his commercial driver's license. However, he reported that he could do a full-time job that did not involve driving. He reported that his spouse was teaching him about their computer and that he had not applied for VA vocational rehabilitation. He reported that he did not want to deal with people, as he was afraid of his anger issues. She reported that she did not think the Veteran's concentration would enable to him to work every day, but that she could not say such for sure. 

VA treatment records dated in October 2010 indicate that the Veteran had an episode of near-violence in a doughnut shop, but that violence was avoided.

In an April 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability, the Veteran asserted that he was prevented from substantially gainful employment due to his PTSD.

On VA psychiatric examination in April 2011, the Veteran reported that he beat up his one close friend one and one-half years prior. He reported that his former co-workers teased him and that he nearly crashed a bus due to fatigue and then retired. He reported that he then applied for a driving job but was not selected. He reported that he felt as if he will not find another type of job, as he lacked skills, and had diminished reading and typing skills. The examiner opined that the Veteran was not unemployable; and he noted that the previous VA treatment provider who opined to the contrary provided no rationale for their opinion. The examiner noted the discrepancies in the record as to the given reason for retirement, as the Veteran reported that he once left a bus full of people as he walked away in an angry outburst, as well as a near-accident due to fatigue. He had attributed his fatigue to medications for blood pressure or hepatitis C, and then attributed his fatigue to PTSD-related sleep disturbances. He noted that the Veteran reported improvement in mental health treatment, although sleep disturbances persisted, and opined that he seemed capable of learning skills that could assist him in employment and demonstrated the ability to work despite PTSD symptoms, as he worked in his prior job for 29 years.

On VA general examination in April 2011, the examiner opined that it is less likely that the Veteran's service-connected hepatitis C renders him incapable of maintaining substantial employment, as the disease is either cured or in sub-clinical remission. On VA audiological examination in April 2011, the Veteran reported his functional impairment related to hearing loss included difficulty understanding speech on the television or conversational speech in the presence of background noise. He did not assert that such rendered him incapable of maintaining substantial employment.

VA treatment records dated in November 2011 indicate that the Veteran had an angry outburst with other veterans immediately prior to his session and he discussed anger management and self-soothing. He reported that he quit working in 2005 due to concentration and sleep difficulties.

In a March 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer responded that he had retired, not due to disability.

VA treatment records dated in February 2014 indicate that the Veteran's treatment provider opined that the Veteran was not employable in a competitive job market.

Of record is an October 2014 private vocational services evaluation. The evaluator reported that he reviewed the claims file and spoke with the Veteran via telephone for over one hour. He provided a recitation of the Veteran's service-connected disabilities and instances of VA treatment and examination wherein employability and symptoms of fatigue, lack of concentration, and violence and impulse control were recorded, as well as the Veteran's work history, educational background, and lay statements, which are discussed above and do not require repeating herein. The Veteran asserted that his constant tinnitus exacerbated his stress and lack of concentration and fatigue from his hepatitis C and diabetes mellitus caused fatigue. He complained that his lack of concentration and stress caused him to miss deadlines and have numerous accidents and near-accidents; and that such impacted his judgment and ability to drive. 

The evaluator reported that the Veteran's mobility and ability to move from place to place has been affected by his fatigue from hepatitis C and PTSD. He complained of a limited ability to sit, stand, bend, crouch, and bimanual dexterity problems and reported the tendency to get lost or disoriented. The Veteran denied that he had problems communicating with people; however, he also reported that he did not "deal with" anyone beyond that of his sister, neighbor, and nurse. He complained that his ability to interact in a sociably acceptable and mature manner with co-workers, supervisors, and customers in order to facilitate a normal work flow was diminished. He reported long-standing problems with conflict in the workplace, with difficulty accepting supervisory monitoring and criticism and collaborative work. The evaluator reported that the Veteran had an inability to carry out required cognitive work tasks in an effective manner over a sustained period of time and that he had difficulty sticking to an assigned work task until completion. He reported that he was unable to tolerate changes in routine or job tasks. The Veteran asserted that while fatigue and lack of concentration impact his ability to complete physical work, his propensity towards volatile interactions with others, as well as his lack of concentration, impact his ability to complete sedentary work. 

The evaluator reported that the Veteran's capacity to perform tasks that involve caring for himself and his environment is compromised by his service-connected disabilities. The Veteran asserted that neighbors keep an eye on him and one neighbor helps him with housekeeping and lawn work, and that his sister manages his finances. The evaluator reported that the Veteran's lack of concentration places him at risk due to poor decision-making, reasoning, and judgment; and that he lacks the ability to plan and initiate activities that will reach a stated goal and has the inability to organize information in a logical manner. The evaluator noted that the Veteran reported that his hobbies include coin collecting, however, when he tried to build model planes and trains, he could not, as he did not understand the dimensions of the ruler. 

The evaluator noted that the Veteran was computer illiterate and concluded that given the Veteran's lack of a high school education, a very lengthy career working in the same capacity as a school bus driver and warehouse worker, the Veteran lacks transferable skills to pursue other substantially gainful employment. He reported that the Veteran is currently totally unable to gain or maintain any substantially gainful employment as a result of his service-connected PTSD, diabetes mellitus, hepatitis C, and bilateral hearing loss since 2005.  

VA treatment records dated in October 2014 indicate that the Veteran reported a recent conflict with a neighbor due to his walking around the neighborhood in the middle of the night when he was unable to sleep. He reported that he last worked 10 years prior and left due to anger and impulse control difficulties and sleep problems, which continue. The treatment provider reported that the Veteran is unable to obtain or keep employment. 

In an October 2014 statement, the Veteran reported that he was afraid he could hurt someone, especially while driving his school bus, and quit his job in 2005. He asserted that his former employer did not offer any accommodations for his PTSD, that he was told that he had to drive or get out, and that he was informed him several times that they were not social workers and not interested in his personal problems. He reported that he quit high school in the tenth grade and does not have a diploma. He complained that his PTSD prevents him from working because it renders him exhausted due to sleep disturbances and he is not able to concentrate. He reported that he attempted volunteer work, but was informed that he did not fit in, as he was confrontational. He reported that he does not drive himself anywhere, as he is fearful that he will hurt someone, and his neighbor drives him where he needs to go. 

The Board has considered all of the evidence of record; including the fact that the Veteran is in receipt of disability benefits from the SSA based on, in part, his psychiatric disorder. The Veteran is competent to report what he experiences and there is no evidence that he is not credible in this regard. There are discrepancies in the record however, specifically, the Veteran's report that he did not discuss his PTSD symptoms with his employer and his report that he was treated poorly, teased, and told that he had to drive or quit and that his employers were not social workers; and his report that he retired due to fatigue related to medication for blood pressure and his report that he retired due to fatigue related to PTSD. 

It is clear that some treatment providers and examiners disagree as to whether the Veteran is unemployable. No party argues that the Veteran is not precluded from employment as a bus driver due to fatigue and lack of concentration related to PTSD. The Board considered the VA examiner's April 2011 opinion that the Veteran seemed capable of learning skills that could assist him in employment and demonstrated the ability to work despite PTSD symptoms, as he worked in his prior job for 29 years. 

However, it remains that the October 2014 private vocational services evaluation includes a discussion of both the lack of concentration and fatigue related to PTSD that prevents the Veteran from continuing work as a bus driver, as well as his problems with social interaction and cognitive functioning that prevents him from learning skills for employment beyond that of a bus driver. The Veteran's irritability and violence has been well-documented during the course of the appeal and supports the evaluator's October 2014 opinion that the Veteran is unemployable due to his PTSD on the basis that he is intolerant of supervision, criticism, collaborative work, or changes in the workplace. In this regard, the Board also finds it significant that the Veteran does not drive himself anywhere, requires assistance in housework and personal finance, was asked to leave a volunteer position due to his confrontational attitude, and does not have a high school diploma or computer skills.












(Continued on the next page)
The Veteran meets the schedular criteria for TDIU, and the Board resolves all doubt in favor of the Veteran, as is required by law, as to whether his service-connected disabilities, specifically, his PTSD, prevents him from securing and following substantially gainful employment. A TDIU is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


